Exhibit 10.1


ROCKWELL MEDICAL, INC.
AMENDED AND RESTATED 2018 LONG TERM INCENTIVE PLAN
I. GENERAL PROVISIONS
        1.1    Establishment.    On April 13, 2018, the Board, adopted the Plan,
subject to the approval of shareholders at the Corporation's 2018 annual meeting
of shareholders.
        1.2    Purpose.    The purpose of the Plan is to (a) promote the best
interests of the Corporation and its shareholders by encouraging Employees,
Directors and Consultants of the Corporation and its Subsidiaries to acquire an
ownership interest in the Corporation by granting stock-based Awards, thus
aligning their economic interests with those of the Corporation's shareholders,
and (b) enhance the ability of the Corporation and its Subsidiaries to attract,
motivate and retain qualified Employees, Directors and Consultants.
        1.3    Plan Duration.    Subject to shareholder approval as provided in
Section 11.12, the Plan shall become effective on April 13, 2018 and shall
continue in effect until its termination by the Board; provided, however, that
no new Awards may be granted on or after April 13, 2028.
        1.4    Definitions and Interpretations.    Whenever the words "include,"
"includes" or "including" are used, they shall be understood to be followed by
the words "without limitation." Article and Section references in the Plan shall
be to Articles and Sections of the Plan unless otherwise noted. As used in this
Plan, the following terms have the meaning described below:
        (a)   "Agreement" means the written document that sets forth the terms
of a Participant's Award.
        (b)   "Award" means any form of Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Performance Award,
Incentive Award or other award granted under the Plan.
        (c)   "Board" means the Board of Directors of the Corporation.
        (d)   "Cause" means (i) if a Participant is a party to a written
employment agreement with the Corporation or a Subsidiary, "Cause" as defined in
such agreement, as in effect from time to time, and (ii) in all other cases,
(A) a Participant's continued failure to substantially perform Participant's
duties to the Corporation or its Subsidiaries (other than as a result of
Disability) for a period of 10 days following written notice by the Corporation
to Participant of such failure, (B) dishonesty in the performance of
Participant's duties, (C) Participant's conviction of, or plea of nolo
contendere to, a crime constituting (x) a felony under the laws of the United
States or any state thereof, or (y) a misdemeanor involving a crime of
embezzlement, theft, dishonesty, or moral turpitude, (D) Participant's willful
malfeasance or willful misconduct in connection with Participant's duties to the
Corporation or any Subsidiary, or any act or omission which is injurious to the
financial condition or business reputation of the Corporation or its
Subsidiaries, or (E) Participant's breach of any non-compete, confidentiality or
intellectual property obligations to the Corporation or its Subsidiaries.
        (e)   "Change in Control" means the occurrence of any of the following
events:
          (i)  If the Corporation consolidates with or merges into any other
corporation or other entity that is not controlled by or under common control
with the Corporation, and the Corporation is not the continuing or surviving
entity of such consolidation or merger;
         (ii)  If the Corporation permits any other corporation or other entity
that is not controlled by or under common control with the Corporation to
consolidate with or merge into the Corporation and the Corporation is the
continuing or surviving entity but, in connection with such consolidation or
merger the shareholders of the Corporation immediately prior to such transaction
cease to own at least 50% of the combined voting power of the outstanding voting
securities of the




1

--------------------------------------------------------------------------------




Corporation immediately following the transaction or the Common Stock is changed
into or exchanged for stock or other securities of any other corporation or
other entity or cash or any other assets;
        (iii)  If the Corporation dissolves or liquidates;
        (iv)  If the Corporation effects a share exchange, capital
reorganization or reclassification transaction in such a way that (A) holders of
Common Stock shall be entitled to receive stock, securities, cash or other
assets with respect to or in exchange for the Common Stock, and (B) (x) neither
the Common Stock nor the consideration received in such transaction is a class
of equity securities registered under Section 12 of the Exchange Act following
such transaction or (y) a majority of members on the Board are replaced in
connection with such transaction;
         (v)  If any one person, or more than one person acting as a group (as
determined in accordance with Sections 13(d) and 14(d) of the Exchange Act),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of Common Stock
possessing thirty-five percent (35%) or more of the total outstanding voting
power of the Common Stock;
        (vi)  If a majority of members on the Board are replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election (provided that for purposes of this paragraph, the term Corporation
refers solely to the "relevant" corporation, as defined in Code Section 409A and
regulations thereunder, for which no other corporation is a majority
shareholder); or
       (vii)  If there is a change in the ownership of a substantial portion of
the Corporation's assets, which shall occur on the date that any one person, or
more than one person acting as a group (as determined in accordance with
Sections 13(d) and 14(d) of the Exchange Act) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Corporation that have a total gross fair
market value equal to or more than forty percent (40%) of the total gross fair
market value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions, as determined by the Board. For this purpose, gross
fair market value means the value of the assets of the Corporation, or the value
of the assets being disposed of, determined by the Board without regard to any
liabilities associated with such assets.
        As used in this paragraph, the term "person" shall include individuals
and entities.
        Notwithstanding the foregoing, for purposes of an Award (A) that is
considered deferred compensation subject to the provisions of Code Section 409A,
or (B) with respect to which the Corporation permits a deferral election, the
definition of "Change in Control" shall be deemed amended to conform to the
requirements of Code Section 409A to the extent necessary for such Awards and
deferral elections to comply with Code Section 409A.
        (f)    "Change in Control Price" shall mean the per share price paid or
deemed paid for the outstanding Common Stock in the Change in Control
transaction, as determined by the Committee.
        (g)   "Change in Control Termination" means a termination of an Employee
Participant's employment by the Corporation without "Cause" or, if the Employee
is a party to a written employment agreement with the Corporation, by Employee
for "good reason" (as defined in such agreement as in effect from time to time),
which termination occurs after the execution of an agreement to which the
Corporation is a party pursuant to which a Change in Control has occurred or
will occur (upon consummation of the transactions contemplated by such
agreement) but, if a Change in Control has occurred pursuant thereto,




2

--------------------------------------------------------------------------------




not more than two years after such Change in Control, and if a Change in Control
has not yet occurred pursuant thereto, while such agreement remains executory.
        (h)   "Code" means the Internal Revenue Code of 1986, as amended.
        (i)    "Committee" means the Compensation Committee of the Board, or any
other committee or sub-committee of the Board, designated by the Board from time
to time, comprised solely of two or more Directors who are "non-employee
directors," as defined in Rule 16b-3 of the Exchange Act and "independent
directors" for purposes of the rules and regulations of the Stock Exchange.
However, the fact that a Committee member shall fail to qualify under any of
these requirements shall not invalidate any Award made by the Committee if the
Award is otherwise validly made under the Plan. The members of the Committee
shall be appointed by, and may be changed at any time and from time to time, at
the discretion of the Board.
        (j)    "Common Stock" means shares of the Corporation's authorized
common stock.
        (k)   "Consultant" means a consultant or advisor (other than as an
Employee or Director) to the Corporation or a Subsidiary; provided that such
person is an individual who (1) renders bona fide services that are not in
connection with the offer and sale of the Corporation's securities in a
capital-raising transaction, and (2) does not promote or maintain a market for
the Corporation's securities.
        (l)    "Corporation" means Rockwell Medical, Inc., a Delaware
corporation.
        (m)  "Director" means an individual, other than an Employee, who has
been elected or appointed to serve as a member of the Board.
        (n)   "Disability" means total and permanent disability, as defined in
Code Section 22(e); provided, however, that for purposes of a Code Section 409A
distribution event, "disability" shall be defined under Code Section 409A and
regulations thereunder.
        (o)   "Employee" means an individual who has an "employment
relationship" with the Corporation or a Subsidiary, as defined in Treasury
Regulation 1.421-1(h), and the term "employment" means employment with the
Corporation or a Subsidiary.
        (p)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.
        (q)   "Fair Market Value" means for purposes of determining the value of
Common Stock on the Grant Date, the closing price per share of the Common Stock
on the Stock Exchange on the Grant Date. In the event that there are no Common
Stock transactions reported on the Stock Exchange on such date, the Fair Market
Value shall be determined as of the immediately preceding date on which there
were Common Stock transactions reported on the Stock Exchange. Unless otherwise
specified in the Plan, "Fair Market Value" for purposes of determining the value
of Common Stock on the date of exercise or Vesting means the closing price per
share of the Common Stock on the Stock Exchange on the last date preceding the
date of exercise or Vesting on which there were Common Stock transactions
reported on the Stock Exchange. If the Common Stock is not listed on a Stock
Exchange on the relevant date, the Fair Market Value shall be determined by the
Committee in good faith and in accordance with Code Section 409A and regulations
thereunder.
        (r)   "Grant Date" means the date on which the Committee grants an
Award, or such later effective grant date as shall be designated by the
Committee or as set forth in a Participant's Agreement.
        (s)   "Incentive Award" means an Award that is granted in accordance
with Article VI.




3

--------------------------------------------------------------------------------




        (t)    "Incentive Stock Option" means an Option granted pursuant to
Article II that is intended to meet the requirements of Code Section 422.
        (u)   "Nonqualified Stock Option" means an Option granted pursuant to
Article II that is not an Incentive Stock Option.
        (v)   "Option" means either an Incentive Stock Option or a Nonqualified
Stock Option.
        (w)  "Participant" means an Employee, Director or Consultant who is
designated by the Committee to participate in the Plan or otherwise receives an
Award; provided, however, that our Chief Executive Officer and our Directors,
all as of April 13, 2018, shall not be considered a Participant under the Plan
and shall not be eligible to receive any awards under the Plan (except for the
contingent option awards granted under the Plan to Directors on March 19, 2018)
until immediately after our 2019 annual meeting of shareholders.
        (x)   "Performance Award" means any Award of Performance Shares or
Performance Units granted pursuant to Article V.
        (y)   "Performance Goals" means the measures of performance of the
Corporation and its Subsidiaries selected by the Committee to determine a
Participant's entitlement to a Performance Award under the Plan.
        (z)   "Performance Share" means any grant pursuant to Article V and
Section 5.2(b)(i).
        (aa) "Performance Unit" means any grant pursuant to Article V and
Section 5.2(b)(ii).
        (bb) "Plan" means the Rockwell Medical, Inc. 2018 Long Term Incentive
Plan, the terms of which are set forth herein, and any amendments thereto.
        (cc) "Restriction Period" means the period of time during which a
Participant's Restricted Stock or Restricted Stock Unit is subject to a risk of
forfeiture and/or and is nontransferable.
        (dd) "Restricted Stock" means Common Stock granted pursuant to
Article IV that is subject to a Restriction Period.
        (ee) "Restricted Stock Unit" means a right granted pursuant to
Article IV to receive Restricted Stock, Common Stock or cash.
        (ff)  "Securities Act" means the Securities Act of 1933, as amended from
time to time, and any successor thereto.
        (gg) "Stock Appreciation Right" means the right to receive a cash or
Common Stock payment from the Corporation, in accordance with Article III of the
Plan.
        (hh) "Stock Exchange" means the principal national securities exchange
on which the Common Stock is listed for trading, or, if the Common Stock is not
listed for trading on a national securities exchange, such other recognized
trading market upon which the largest number of shares of Common Stock has been
traded in the aggregate during the last 20 days before the applicable date.
        (ii)   "Subsidiary" means a corporation or other entity defined in Code
Section 424(f).
        (jj)   "Substitute Awards" shall mean Awards granted or shares issued by
the Corporation in assumption of, or in substitution or exchange for, Awards
previously granted, or the right or obligation to




4

--------------------------------------------------------------------------------




make future Awards, by a company acquired by the Corporation or any Subsidiary
or with which the Corporation or any Subsidiary combines.
        (kk) "Vested" or "Vesting" means the extent to which an Award granted or
issued hereunder has become exercisable or upon termination or lapse of any
applicable Restriction Period in accordance with the Plan and the terms of any
respective Agreement pursuant to which such Award was granted or issued, or has
become payable in whole or in part due to the satisfaction of Performance
Goal(s) set forth in the respective Agreement pursuant to which such Award was
granted or issued.
        1.5    Administration.    
        (a)   The Plan and all Agreements thereunder shall be administered by
the Committee. The Committee shall, in its discretion, interpret the Plan and
all Agreements thereunder, prescribe, amend, and rescind rules and regulations
relating to the Plan and all Agreements thereunder, and make all other
determinations necessary or advisable for its/their administration. The decision
of the Committee on any question concerning the interpretation of the Plan and
all Agreements thereunder or its/their administration with respect to any Award
granted under the Plan shall be final and binding upon all Participants. No
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Award hereunder. Any Awards granted
by the Committee under the Plan must be approved by a majority of the Board.
        (b)   In addition to any other powers set forth in the Plan and subject
to Code Section 409A and the provisions of the Plan, the Committee shall have
the full and final power and authority, in its discretion to:
          (i)  Subject to Section 11.6, amend, modify, or cancel any Award, or
to waive any restrictions or conditions applicable to any shares of Common Stock
acquired pursuant thereto;
         (ii)  Authorize, in conjunction with any applicable deferred
compensation plan of the Corporation, that the receipt of cash or Common Stock
subject to any Award under this Plan may be deferred under the terms and
conditions of such deferred compensation plan;
        (iii)  Determine the terms and conditions of Awards granted to
Participants and whether such terms and conditions have been satisfied; and
        (iv)  Establish such other Awards, besides those specifically enumerated
in the Plan, which the Committee determines are consistent with the Plan's
purposes.
        (c)   Notwithstanding any other provision of this Plan to the contrary,
the Committee and the Board shall not have the authority or the discretion to
accelerate the Vesting of any Award, except in the case of a Participant's death
or Disability.
        1.6    Participants.    Participants in the Plan shall be such
Employees, Directors and Consultants of the Corporation and its Subsidiaries as
the Committee in its discretion may select from time to time; provided, however,
that our Chief Executive Officer and our Directors, all as of April 13, 2018,
shall not be considered a Participant under the Plan and shall not be eligible
to receive any awards under the Plan (except for the contingent option awards
granted under the Plan to Directors on March 19, 2018) until immediately after
our 2019 annual meeting of shareholders. The Committee may grant Awards to an
individual upon the condition that the individual become an Employee, Director
or Consultant of the Corporation or of a Subsidiary, provided that the Grant
Date of the Award shall be deemed to be the date that the individual legally
becomes an Employee, Director or Consultant, as applicable.
        1.7    Stock Reserve.    




5

--------------------------------------------------------------------------------




        (a)   The Corporation has reserved 6,200,000 shares of the Corporation's
Common Stock for issuance pursuant to stock-based Awards. Up to 1,900,000 of the
reserved shares may be granted as Incentive Stock Options under the Plan. All
amounts in this Section 1.7 shall be adjusted, as applicable, in accordance with
Section 10.1. Subject to the other provisions in this Section 1.7, the aggregate
number of shares of Common Stock reserved under this Section 1.7(a) shall be
depleted by the maximum number of shares of Common Stock, if any, that may be
payable under an Award as determined on the Grant Date; provided that the
aggregate number of shares of Common Stock shall be depleted by one share for
each share subject to an Option or Stock Appreciation Right (that will be
settled in shares), and shall be depleted by 1.32 shares of Common Stock for
each share subject to an Award that will be settled in shares of Common Stock
other than an Option or Stock Appreciation Right. For purposes of determining
the aggregate number of shares of Common Stock reserved for issuance under this
Plan, any fractional share shall be rounded to the next highest full share.
        (b)   The shares of Common Stock subject to any portion of an Award that
is forfeited, cancelled, or expires or otherwise terminates without issuance of
such shares, or is settled for cash or otherwise does not result in the issuance
of all or a portion of the shares subject to such Award shall, to the extent of
such forfeiture, cancellation, expiration, termination, cash settlement or
non-issuance, be recredited to the Plan's reserve (according to the same ratio
as such shares reduced the Plan's reserve according to Section 1.7(a)) and shall
again be available for issuance pursuant to Awards under the Plan.
        (c)   For the avoidance of doubt, the following shares of Common Stock,
however, may not again be made available for issuance as Awards under the Plan:
(i) the full number of shares not issued or delivered as a result of the net
settlement of an outstanding Option, Stock Appreciation Right or Restricted
Stock Unit, regardless of the number of shares actually used to make such
settlement; (ii) shares used to pay the exercise price or for settlement of any
Award; (iii) shares used to satisfy withholding taxes related to the Vesting,
exercise or settlement of any Award; and (iv) shares repurchased on the open
market by the Corporation with the proceeds of the Option exercise price.
        (d)   Substitute Awards shall not reduce the shares reserved for
issuance under the Plan or authorized for grant to a Participant in any fiscal
year. Additionally, in the event that a company acquired by the Corporation or
any Subsidiary or with which the Corporation or any Subsidiary combines has
shares available under a pre-existing plan approved by shareholders of such
acquired company and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the acquired company) may be used for Awards under the Plan and shall
not reduce the shares authorized for issuance under the Plan; provided that
Awards using such available shares shall not be made after the date awards or
grants could no longer have been made under the terms of the pre-existing plan,
absent the acquisition or combination, and shall only be made to individuals who
were not Employees, Directors of the Corporation or its Subsidiaries prior to
such acquisition or combination.
        1.8    Repricing.    Except as provided in Section 10.1, without the
affirmative vote of holders of a majority of the shares of Common Stock cast in
person or by proxy at a meeting of the shareholders of the Corporation at which
a quorum representing a majority of all outstanding shares is present or
represented by proxy, neither the Board nor the Committee shall approve a
program providing for (a) the cancellation of outstanding Options and/or Stock
Appreciation Rights and the grant in substitution therefor of any new Options
and/or Stock Appreciation Rights under the Plan having a lower exercise price
than the Fair Market Value of the underlying Common Stock on the original Grant
Date, (b) the amendment of outstanding Options and/or Stock Appreciation Rights
to reduce the exercise price thereof below the Fair Market Value of the
underlying Common Stock on the original Grant Date, or (c) the exchange of
outstanding Options or Stock Appreciation Rights for cash or other Awards if the
exercise price per share of such Options or Stock Appreciation Rights is greater
than the Fair Market Value per share as of the date




6

--------------------------------------------------------------------------------




of exchange. This Section shall not be construed to apply to "issuing or
assuming a stock option in a transaction to which section 424(a) applies,"
within the meaning of Code Section 424.
        1.9    Backdating.    Neither the Board nor the Committee may grant an
Option or a Stock Appreciation Right with a Grant Date that is effective prior
to the date the Committee takes action to approve such Award.

II. STOCK OPTIONS
        2.1    Grant of Options.    The Committee, at any time and from time to
time, subject to the terms and conditions of the Plan, may grant Options to such
Participants and for such number of shares of Common Stock as it shall
designate, and shall determine the general terms and conditions, which shall be
set forth in a Participant's Agreement. Any Participant may hold more than one
Option under the Plan and any other plan of the Corporation or Subsidiary. No
Option granted hereunder may be exercised after the tenth anniversary of the
Grant Date. The Committee may designate any Option granted as either an
Incentive Stock Option or a Nonqualified Stock Option, or the Committee may
designate a portion of an Option as an Incentive Stock Option or a Nonqualified
Stock Option.
        2.2    Incentive Stock Options.    Any Option intended to constitute an
Incentive Stock Option shall comply with the requirements of this Section 2.2.
An Incentive Stock Option may only be granted to an Employee. No Incentive Stock
Option shall be granted with an exercise price below the Fair Market Value of
Common Stock on the Grant Date nor with an exercise term that extends beyond ten
years from the Grant Date. An Incentive Stock Option shall not be granted to any
Participant who owns (within the meaning of Code Section 424(d)) stock of the
Corporation or any Subsidiary possessing more than 10% of the total combined
voting power of all classes of stock of the Corporation or a Subsidiary unless,
at the Grant Date, the exercise price for the Option is at least 110% of the
Fair Market Value of the shares subject to the Option and the Option, at the
Grant Date and by its terms, is not exercisable more than five years after the
Grant Date. The aggregate Fair Market Value of the underlying Common Stock
(determined at the Grant Date) as to which Incentive Stock Options granted under
the Plan (including a plan of a Subsidiary) may first be exercised by a
Participant in any one calendar year shall not exceed $100,000. To the extent
that an Option intended to constitute an Incentive Stock Option shall violate
the foregoing $100,000 limitation (or any other limitation set forth in Code
Section 422), the portion of the Option that exceeds the $100,000 limitation (or
violates any other Code Section 422 limitation) shall be deemed to constitute a
Nonqualified Stock Option.
        2.3    Exercise Price.    The Committee shall determine the per share
exercise price for each Option granted under the Plan. No Option may be granted
with an exercise price below 100% of the Fair Market Value of Common Stock on
the Grant Date.
        2.4    Payment for Option Shares.    
        (a)   The exercise price for shares of Common Stock to be acquired upon
exercise of an Option granted hereunder shall be paid in full in cash or by
personal check, bank draft or money order at the time of exercise; provided,
however, that if the Corporation so approves at the time the Option is exercised
and to the extent provided in the applicable Agreement, payment may be made by
(i) tendering shares of Common Stock to the Corporation, which are withheld from
the Option being exercised in a "net exercise" transaction, or are freely owned
and held by the Participant independent of any restrictions or hypothecations;
(ii) delivery to the Corporation of a properly executed exercise notice,
acceptable to the Corporation, together with irrevocable instructions to the
Participant's broker to deliver to the Corporation sufficient cash to pay the
exercise price and any applicable income and employment withholding taxes, in
accordance with a written agreement between the Corporation and the brokerage
firm; (iii) delivery of other consideration approved by the Committee having a
Fair Market Value on the exercise date equal to the total exercise price;
(iv) other means determined by the Committee; or (v) any combination of the
foregoing.




7

--------------------------------------------------------------------------------




        (b)   "Net exercise," as such term is used in the Plan, shall mean an
exercise of an Option pursuant to which, upon delivery to the Corporation of
written notice of exercise, the consideration received in payment for the
exercise of the Option shall be the cancellation of a portion of the Option and
the Corporation shall become obligated to issue the "net number" of shares of
Common Stock determined according to the following formula:
 
 
 
 
 
 
 
((A × B) – (A × C))
 
 
 
 


 
 
 
 
 
B
 
 

        For purposes of the foregoing formula:
        A = the total number of shares with respect to which such Option is then
being exercised (which, for the avoidance of doubt, shall include both the
number of shares to be issued to the exercising Participant and the number of
shares subject to the portion of the Option to be cancelled in payment of the
exercise price).
        B= the Stock Exchange closing price for the Common Stock on the last
date on which there were Common Stock transactions preceding the date of the
Corporation's receipt of the exercise notice.
        C= the exercise price in effect at the time of such exercise.
        If the foregoing formula would yield a number of shares to be issued
that is not a whole number, any such fraction shall be rounded down and
disregarded. The shares underlying the exercised portion of the Option that are
not issued pursuant to the foregoing formula, along with the corresponding
portion of the Option, shall be considered cancelled and no longer subject to
exercise.
        (c)   Notwithstanding the foregoing, an Option may not be exercised by
delivery to or withholding by the Corporation of shares of Common Stock to the
extent that such delivery or withholding (i) would constitute a violation of the
provisions of any law or regulation (including the Sarbanes-Oxley Act of 2002),
(ii) if there is a substantial likelihood that the use of such form of payment
would result in adverse accounting treatment to the Corporation under generally
accepted accounting principles, or (iii) is not approved by the Corporation and
reflected in the applicable Agreement. Until a Participant has been issued a
certificate or certificates for the shares of Common Stock so purchased (or the
book entry representing such shares has been made and such shares have been
deposited with the appropriate registered book-entry custodian), he or she shall
possess no rights as a record holder with respect to any such shares.

III. STOCK APPRECIATION RIGHTS
        3.1    Grant of Stock Appreciation Rights.    Stock Appreciation Rights
may be granted, held and exercised in such form and upon such general terms and
conditions as determined by the Committee. A Stock Appreciation Right may be
granted to a Participant with respect to such number of shares of Common Stock
of the Corporation as the Committee may determine. No Stock Appreciation Right
shall be granted with an exercise term that extends beyond ten years from the
Grant Date.
        3.2    Base Price.    The Committee shall determine the per share base
price for each Stock Appreciation Right granted under the Plan; provided,
however, that the base price of a Stock Appreciation Right shall not be less
than 100% of the Fair Market Value of the shares of Common Stock covered by the
Stock Appreciation Right on the Grant Date.
        3.3    Exercise of Stock Appreciation Rights.    A Stock Appreciation
Right shall be deemed exercised upon receipt by the Corporation of written
notice of exercise from the Participant.




8

--------------------------------------------------------------------------------




        3.4    Stock Appreciation Right Payment.    Upon exercise of a Stock
Appreciation Right, a Participant shall be entitled to payment from the
Corporation, in cash, shares, or partly in each (as determined by the Committee
in accordance with any applicable terms of the Participant's Agreement), of an
amount equal to the difference between (a) the aggregate Fair Market Value on
the exercise date for the specified number of shares of Common Stock being
exercised, and (b) the aggregate base price for the specified number of shares
of Common Stock being exercised.

IV. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
        4.1    Grant of Restricted Stock and Restricted Stock Units.    Subject
to the terms and conditions of the Plan, the Committee, at any time and from
time to time, may grant Awards of Restricted Stock and Restricted Stock Units
under the Plan to such Participants and in such amounts as it shall determine.
        4.2    Terms of Awards.    Each Award of Restricted Stock or Restricted
Stock Units shall be evidenced by an Agreement that shall specify the terms of
the restrictions, including the Restriction Period, the number of shares of
Common Stock or units subject to the Award, the exercise price for the shares of
Restricted Stock, if any, the form of consideration that may be used to pay the
exercise price of the Restricted Stock, including those specified in
Section 2.4, and such other general terms and conditions, including whether the
Restricted Stock is subject to achievement of Performance Goals, as the
Committee shall determine.
        4.3    Transferability.    Except as provided in this Article IV and
Section 11.3 of the Plan, the shares of Common Stock subject to an Award of
Restricted Stock or Restricted Stock Units granted hereunder may not be
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
termination of the applicable Restriction Period or for such period of time as
shall be established by the Committee and specified in the applicable Agreement,
or upon the earlier satisfaction of other conditions as specified by the
Committee in its sole discretion and as set forth in the applicable Agreement.
        4.4    Other Restrictions.    The Committee shall impose such other
restrictions on any shares of Common Stock subject to an Award of Restricted
Stock or Restricted Stock Units under the Plan as it may deem advisable,
including restrictions under applicable federal or state securities laws, and
the issuance of a legended certificate of Common Stock representing such shares
to give appropriate notice of such restrictions (or, if issued in book entry
form, a notation with similar restrictive effect with respect to the book entry
representing such shares) pursuant to Section 11.3(b).
        4.5    Voting Rights.    During the time Restricted Stock is subject to
the Restriction Period, to the extent not prohibited by law, the Participant's
Agreement shall require the Participant to appoint each of the Corporation's
chief executive officer and/or corporate secretary as proxies, each with the
power to appoint a substitute, authorizing each of them to represent and to vote
the Participant's Restricted Stock in accordance with the Board's
recommendations on all matters that are submitted to a shareholder vote (such
appointment being irrevocable and coupled with an interest and extending until
the expiration of the Restriction Period).
        4.6    Settlement of Restricted Stock Unit Awards.    If a Restricted
Stock Unit Award is payable in Common Stock, the Corporation shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant's Award Vest or on such other date determined by the Committee, in
its discretion, and set forth in the Agreement, one share of Common Stock and/or
any other new, substituted or additional securities or other property pursuant
to an adjustment described in Section 10.1 for each Restricted Stock Unit then
becoming Vested or otherwise to be settled on such date, subject to the
withholding of applicable taxes. Notwithstanding any other provision in this
Plan to the contrary, any Restricted Stock Unit Award, whether settled in Common
Stock, cash or other property, shall be paid no later than two and a half months
after the later of the end of the fiscal or calendar year in which the Award
Vests.

V. PERFORMANCE AWARDS




9

--------------------------------------------------------------------------------




        5.1    Grant of Performance Awards.    The Committee, in its discretion,
may grant Performance Awards to Participants and may determine, on an individual
or group basis, the Performance Goal(s) to be attained pursuant to each
Performance Award.
        5.2    Terms of Performance Awards.    
        (a)   Performance Awards shall consist of rights to receive cash, Common
Stock, other property or a combination thereof, if designated Performance
Goal(s) are achieved. The terms of a Participant's Performance Award shall be
set forth in a Participant's Agreement. Each Agreement shall specify the
Performance Goal(s) applicable to a particular Participant or group of
Participants, the period over which the targeted Performance Goal(s) are to be
attained, the payment schedule if the Performance Goal(s) are attained, and any
other terms as the Committee shall determine and conditions applicable to an
individual Performance Award.
        (b)   Performance Awards may be granted as Performance Shares or
Performance Units, at the discretion of the Committee. Performance Awards shall
be paid no later than two and a half months after the later of the end of the
fiscal or calendar year in which the Performance Award is no longer subject to a
substantial risk of forfeiture.
          (i)  In the case of Performance Shares, a legended certificate of
Common Stock shall be issued in the Participant's name, restricted from transfer
prior to the satisfaction of the designated Performance Goal(s) and restrictions
(or shares may be issued in book entry form with a notation having similar
restrictive effect with respect to the book entry representing such shares), as
determined by the Committee and specified in the Participant's Agreement. Prior
to satisfaction of the designated Performance Goal(s) and restrictions, to the
extent not prohibited by law, the Participant's Agreement shall require the
Participant to appoint each of the Corporation's chief executive officer and/or
corporate secretary as proxies, each with the power to appoint a substitute,
authorizing each of them to represent and to vote the Participant's Performance
Shares in accordance with the Board's recommendations on all matters that are
submitted to a shareholder vote (such appointment being irrevocable and coupled
with an interest and extending until such time as the Performance Goal(s) and
other restrictions on the Performance Shares have been satisfied).
         (ii)  In the case of Performance Units, the Participant shall receive
an Agreement from the Committee that specifies the Performance Goal(s) and
restrictions that must be satisfied before the Corporation shall issue the
payment, which may be cash, a designated number of shares of Common Stock, other
property, or a combination thereof. In the event of a dividend or distribution
paid in shares of Common Stock or any other event described in Article X,
appropriate adjustments shall be made in the Participant's Performance Unit
Award so that it represents the right to receive upon settlement any and all
new, substituted or additional securities or other property (other than normal
cash dividends) to which the Participant would be entitled by reason of the
shares of Common Stock issuable upon settlement of the Performance Unit Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same restrictions as are applicable to the
Performance Unit Award.

VI. INCENTIVE AWARDS
        6.1    Grant of Incentive Awards.    
        (a)   The Committee, at its discretion, may grant Incentive Awards to
such Participants as it may designate from time to time. The terms of a
Participant's Incentive Award shall be set forth in the Participant's Agreement
and/or in any separate program(s) authorized by the Committee. Each Agreement
and/or separate program shall specify such other terms and conditions as the
Committee shall determine.
        (b)   The determination of Incentive Awards for a given year or years
may be based upon the attainment of specified levels of Performance Goals
related to the Corporation or Subsidiary performance as determined at the
discretion of the Committee.




10

--------------------------------------------------------------------------------




        (c)   The Committee shall (i) select those Participants who shall be
eligible to receive an Incentive Award, (ii) determine the performance period,
(iii) determine target levels (including minimum and maximum levels) of
Performance Goals, and (iv) determine the level of Incentive Award to be paid to
each selected Participant upon the achievement of each Performance Goal.
        6.2    Payment of Incentive Awards.    
        (a)   Incentive Awards shall be paid in cash, shares of Common Stock or
other property, at the discretion of the Committee. Payments shall be made no
later than two and a half months after the later of the end of the fiscal or
calendar year in which the Incentive Award is no longer subject to a substantial
risk of forfeiture.
        (b)   The amount of an Incentive Award to be paid upon the attainment of
each targeted Performance Goal shall equal a percentage of a Participant's base
salary for the fiscal year, a fixed dollar amount, or pursuant to such other
formula, as determined by the Committee or as set forth in the Participant's
Agreement.

VII. DIVIDENDS & NO DIVIDEND EQUIVALENTS
        (a)   A Participant shall not be entitled to receive any dividends or
other distributions paid with respect to issued and outstanding Restricted Stock
or Performance Shares until such time as the Restricted Stock or Performance
Shares Vest.
        (b)   No Award may be granted under the Plan that provides for payment
of "dividend equivalents" or any similar right to receive cash dividends or
other distributions paid with respect to a share of Common Stock prior to the
time such Award Vests, and no dividend equivalents or similar rights may ever be
granted with respect to an Option, a Share Appreciation Right, or any Award
other than a "full value" Award.

VIII. MINIMUM VESTING PERIOD
        8.1    General Rule.    Notwithstanding any provision of this Plan to
the contrary, except as provided in Section 8.2, no portion of any Award granted
to any Participant shall Vest prior to the twelve (12)-month anniversary of the
Grant Date.
        8.2    Exceptions.    Notwithstanding Section 8.1:
        (a)   The Committee may grant Awards to Participants other than a
Director or a Board-appointed executive officer that are not subject to the
twelve (12)-month minimum vesting period, provided that such Awards in the
aggregate do not exceed five percent (5%) of the total number of shares reserved
pursuant to Section 1.7(a).
        (b)   For purposes of Awards granted to Directors, "twelve (12)-months"
may mean the period of time from one annual shareholders meeting to the next
annual shareholders meeting, provided that such period of time is not less than
fifty (50) weeks.
        (c)   The Committee may accelerate the Vesting of any Award (i) in the
event of a Participant's death or Disability in accordance with Section 1.5(c),
or (ii) in accordance with Section 10.2

IX. TERMINATION OF EMPLOYMENT OR SERVICES
        9.1    Options and Stock Appreciation Rights.    Unless otherwise
provided in a Participant's Agreement and subject to Article VIII:




11

--------------------------------------------------------------------------------




        (a)   If, prior to the date when an Option or Stock Appreciation Right
first becomes Vested, a Participant's employment or services with the
Corporation or a Subsidiary is terminated for any reason, the Participant's
right to exercise the Option or Stock Appreciation Right shall terminate and all
rights thereunder shall cease.
        (b)   If, on or after the date when an Option or Stock Appreciation
Right first becomes Vested, a Participant's employment or services with the
Corporation or a Subsidiary is terminated for any reason other than death or
Disability, the Participant shall have the right, within the earlier of (i) the
expiration of the Option or Stock Appreciation Right, and (ii) three (3) months
after termination of employment or services, as applicable, to exercise the
Option or Stock Appreciation Right to the extent that it was Vested and
exercisable and unexercised on the date of the Participant's termination of
employment or services, subject to any other limitation on the exercise of the
Option or Stock Appreciation Right in effect on the date of exercise.
        (c)   If, on or after the date when an Option or Stock Appreciation
Right first becomes Vested, a Participant's employment or services with the
Corporation or a Subsidiary is terminated due to the Participant's death while
the Option or Stock Appreciation Right is still exercisable, the person or
persons to whom the Option or Stock Appreciation Right shall have been
transferred by will or the laws of descent and distribution, shall have the
right within the exercise period specified in the Participant's Agreement to
exercise the Option or Stock Appreciation Right to the extent that it was
exercisable and unexercised on the Participant's date of death, subject to any
other limitation on exercise in effect on the date of exercise. The beneficial
tax treatment of an Incentive Stock Option may be forfeited if the Option is
exercised more than one year after a Participant's date of death.
        (d)   If, on or after the date when an Option or Stock Appreciation
Right first becomes Vested, a Participant's employment or services with the
Corporation or a Subsidiary is terminated due to the Participant's Disability,
the Participant shall have the right, within the exercise period specified in
the Participant's Agreement, to exercise the Option or Stock Appreciation Right
to the extent that it was exercisable and unexercised on the date of the
Participant's termination of employment or services due to Disability, subject
to any other limitation on the exercise of the Option or Stock Appreciation
Right in effect on the date of exercise. If the Participant dies after
termination of employment or services, as applicable, while the Option or Stock
Appreciation Right is still exercisable, the Option or Stock Appreciation Right
shall be exercisable in accordance with the terms of Section 9.1(c).
        (e)   For the avoidance of doubt, the Committee, at the time of a
Participant's termination of employment or services, subject to Sections 2.1 and
3.1, Article VIII and Code Section 409A, may extend the term of a Vested Option
or a Vested Stock Appreciation Right.
        (f)    Shares subject to Options and Stock Appreciation Rights that are
not exercised in accordance with the provisions of (a) through (e) above shall
expire and be forfeited by the Participant as of their expiration date.
        9.2    Restricted Stock Awards, Restricted Stock Unit Awards,
Performance Awards and Incentive Awards.    With respect to any Restricted Stock
Award, Restricted Stock Unit Award, Performance Award or Incentive Award, unless
otherwise provided in a Participant's Agreement and subject to Article VIII:
        (a)   If a Participant's employment or services with the Corporation or
a Subsidiary is terminated for any reason, any portion of such Award that is not
yet Vested shall terminate and be forfeited by the Participant.
        (b)   If, with respect to a Restricted Stock Award or Restricted Stock
Unit Award, the terminated Participant was required to pay a purchase price for
any Restricted Stock subject to such Award, other than the performance of
services, the Corporation shall have the option to repurchase any shares of
Restricted Stock acquired by the Participant which are still subject to the
Restriction Period for the purchase price paid by the Participant.
        9.3    Other Provisions.    The transfer of an Employee from one
corporation to another among the Corporation and any of its Subsidiaries, or a
leave of absence under the leave policy of the Corporation or any of its
Subsidiaries, or applicable state or federal law, shall not be a termination of
employment for purposes of the Plan, unless a provision to the contrary is
expressly stated by the Committee in the Employee's Agreement issued under the
Plan. The Committee may, subject to any additional conditions it may require,
provide for continued Vesting of an Award




12

--------------------------------------------------------------------------------




in the event of a Participant's termination of employment or service due to
death, Disability, qualifying retirement (as determined by the Committee), or
termination without Cause, or the Committee may accelerate the Vesting of any
Award in the event of a Participant's death or Disability in accordance with
Section 1.5(c).

X. ADJUSTMENTS AND CHANGE IN CONTROL
        10.1    Adjustments.    In the event of a merger, statutory share
exchange, reorganization, consolidation, recapitalization, dividend or
distribution (whether in cash, shares or other property), stock split, reverse
stock split, spin-off or similar transaction or other change in corporate
structure affecting the Common Stock or the value thereof, such adjustments and
other substitutions shall be made to the Plan and Awards as the Committee, in
its sole discretion, deems equitable or appropriate, including adjustments in
the aggregate number, class and kind of securities that may be delivered under
the Plan and, in the aggregate or to any one Participant, in the number, class,
kind and option or exercise price of securities subject to outstanding Awards
granted under the Plan (including, if the Committee deems appropriate, the
substitution of cash, similar options to purchase the shares of, or other awards
denominated in the shares of, another company, or other property, as the
Committee may determine to be appropriate in its sole discretion). Any of the
foregoing adjustments may provide for the elimination of any fractional share
which might otherwise become subject to any Award.
        10.2    Change in Control.    
        (a)   Upon a Change in Control, if the successor or surviving
corporation (or parent thereof) to the Corporation so agrees, then, without the
consent of any Participant (or other person with rights in any Award), some or
all outstanding Awards may be assumed, or replaced with the same type of award
with similar terms and conditions, by the successor or surviving corporation (or
parent thereof) in the Change in Control transaction. If applicable, each Award
which is assumed by the successor or surviving corporation (or parent thereof)
shall be appropriately adjusted, immediately after such Change in Control, to
apply to the number and class of securities which would have been issuable to
the Participant upon the consummation of such Change in Control had the Award
been exercised, Vested or earned immediately prior to such Change in Control,
and such other appropriate adjustments in the terms and conditions of the Award
shall be made. Upon the Participant's Change in Control Termination following
the Change in Control, all of the Participant's Awards that are in effect
(including any replacement awards) as of the date of such termination shall be
Vested in full or deemed earned in full (if applicable, based on the level of
achievement of the Performance Goals that had been met on the date immediately
prior to the date of the Change in Control Termination or (B) assuming that the
Performance Goals had been met at target at the time of such Change in Control
Termination, but prorated based on the elapsed portion of the performance period
as of the date of the Change in Control Termination, whichever shall result in
the greater amount) effective on the date of such Change in Control Termination.
        (b)   To the extent the purchaser, successor or surviving entity (or
parent thereof) to the Corporation in the Change in Control transaction does not
assume the Awards or issue replacement awards as provided in clause (i)
(including, for the avoidance of doubt, by reason of Participant's Change in
Control Termination that occurs prior to or concurrent with the Change if
Control), then immediately prior to the date of the Change in Control or the
date of the Participant's Change in Control Termination, whichever occurs first:
          (i)  Each Option or Stock Appreciation Right that is then held by a
Participant who is employed by or in the service of the Corporation or a
Subsidiary shall become immediately and fully Vested, and, unless otherwise
determined by the Committee, all Options and Stock Appreciation Rights shall be
cancelled on the date of the Change in Control in exchange for a cash payment
equal to the excess of the Change in Control Price of the shares of Common Stock
covered by the Option or Stock Appreciation Right that is so cancelled over the
exercise or grant price of such shares under the Award; provided, however, that
all Options and Stock Appreciation Rights that have an exercise or grant price
that is greater than the Change in Control Price shall be cancelled for no
consideration;




13

--------------------------------------------------------------------------------




         (ii)  Restricted Stock and Restricted Stock Units (that are not
Performance Awards) that are not then Vested shall Vest;
        (iii)  All Performance Awards and all Incentive Awards that are earned
but not yet paid shall be paid, and all Performance Awards and Incentive Awards
for which the performance period has not expired shall be cancelled in exchange
for a cash payment equal to the amount that would have been due under such
Award(s), valued either (A) based on the level of achievement of the Performance
Goals that had been met on the date immediately prior to the date of the Change
in Control or (B) assuming that the Performance Goals had been met at target at
the time of such Change in Control, but prorated based on the elapsed portion of
the performance period as of the date of the Change in Control, whichever shall
result in the greater amount.
        For purposes of this clause (b), if the value of an Award is based on
the Fair Market Value of a share of Common Stock, Fair Market Value shall be
deemed to mean the Change in Control Price.
        (c)   The Committee may, in its sole discretion and without the consent
of any Participant, determine that, upon the occurrence of a Change in Control,
each or any Vested Option or Vested Stock Appreciation Right outstanding
immediately prior to the Change in Control shall be cancelled in exchange for a
payment in (i) cash, (ii) Common Stock, (iii) common stock of a corporation or
other business entity that is a party to the Change in Control, or (iv) other
property which, in any such case, shall be in an amount having a Fair Market
Value equal to the excess of the Change in Control Price over the exercise or
grant price per share under such Option or Stock Appreciation Right (the
"Spread"). In the event such determination is made by the Committee, the Spread
(reduced by applicable withholding taxes, if any) shall be paid to a Participant
in respect of the Participant's cancelled Options and Stock Appreciation Rights
on or as soon as practicable following the date of the Change in Control.

XI. MISCELLANEOUS
        11.1    Partial Exercise/Fractional Shares.    The Committee may permit,
and shall establish procedures for, the partial exercise of Options and Stock
Appreciation Rights granted under the Plan. No fractional shares shall be issued
in connection with the exercise of an Option or Stock Appreciation Right or
payment of a Performance Award, Restricted Stock Award, Restricted Stock Unit
Award, or Incentive Award; instead, the Fair Market Value of the fractional
shares shall be paid in cash, or at the discretion of the Committee, the number
of shares shall be rounded down to the nearest whole number of shares and any
fractional shares shall be disregarded.
        11.2    Rights Prior to Issuance of Shares.    No Participant shall have
any rights as a shareholder with respect to shares covered by an Award until the
issuance of a stock certificate for such shares or electronic transfer to the
Participant (or book entry representing such shares has been made and such
shares have been deposited with the appropriate registered book-entry
custodian). No adjustment shall be made for dividends or other rights with
respect to such shares for which the record date is prior to the date the
certificate is issued or the shares are electronically delivered to the
Participant's brokerage account (or book entry is made).
        11.3    Non Assignability; Certificate Legend; Removal.    
        (a)   Except as described below or as otherwise determined by the
Committee in a Participant's Agreement, no Award shall be transferable by a
Participant except by will or the laws of descent and distribution, and an
Option or Stock Appreciation Right shall be exercised only by a Participant
during the lifetime of the Participant. Notwithstanding the foregoing, a
Participant may assign or transfer an Award that is not an Incentive Stock
Option with the consent of the Committee (each transferee thereof, a "Permitted
Assignee"); provided that such Permitted Assignee shall be bound by and subject
to all of the terms and conditions of the Plan and any Agreement relating to the
transferred Award and shall execute an agreement satisfactory to the Corporation
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan.




14

--------------------------------------------------------------------------------




        (b)   Each certificate representing shares of Common Stock subject to an
Award, to the extent a certificate is issued, shall bear the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Rockwell Medical, Inc. 2018
Long Term Incentive Plan ("Plan"), rules and administrative guidelines adopted
pursuant to such Plan and an Agreement issued under such Plan. A copy of the
Plan, such rules and such Agreement may be obtained from the Secretary of
Rockwell Medical, Inc. If shares are issued in book entry form, a notation to
the same restrictive effect as the legend above shall be placed on the transfer
agent's books in connection with such shares.
        (c)   Subject to applicable federal and state securities laws, issued
shares of Common Stock subject to an Award shall become freely transferable by
the Participant after all applicable restrictions, limitations, performance
requirements or other conditions have terminated, expired, lapsed or been
satisfied. Once such issued shares of Common Stock are released from such
restrictions, limitations, performance requirements or other conditions, the
Participant shall be entitled to have the legend required by this Section 11.3
removed from the applicable Common Stock certificate (or notation removed from
such book entry).
        11.4    Securities Laws.    
        (a)   Anything to the contrary herein notwithstanding, the Corporation's
obligation to sell and deliver Common Stock pursuant to the exercise of an
Option or Stock Appreciation Right or deliver Common Stock pursuant to a
Restricted Stock Award, Restricted Stock Unit Award, Performance Award or
Incentive Award is subject to such compliance with federal and state laws, rules
and regulations applying to the authorization, issuance or sale of securities as
the Corporation deems necessary or advisable. The Corporation shall not be
required to sell and deliver or issue Common Stock unless and until it receives
satisfactory assurance that the issuance or transfer of such shares shall not
violate any of the provisions of the Securities Act or the Exchange Act, or the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder or those of the Stock Exchange or any stock exchange on which the
Common Stock may be listed, the provisions of any other applicable laws
governing the sale of securities, or that there has been compliance with the
provisions of such acts, rules, regulations and laws.
        (b)   The Committee may impose such restrictions on any shares of Common
Stock issued pursuant to the exercise of an Option or Stock Appreciation Right
or the grant of Restricted Stock or Restricted Stock Units or the payment of a
Performance Award or Incentive Award under the Plan as it may deem advisable,
including restrictions (i) under applicable federal securities laws; (ii) under
the requirements of the Stock Exchange; and (iii) under any blue sky or other
applicable state securities laws.
        11.5    Withholding Taxes.    
        (a)   The Corporation shall have the right to withhold from a
Participant's compensation or require a Participant to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the exercise
of an Option or Stock Appreciation Right or the Vesting or payment of any Award,
or disposition of shares of Common Stock acquired under any Award.
Alternatively, if the Corporation so approves and to the extent provided in the
Participant's Agreement, the Participant may, in order to fulfill the
withholding obligation, tender shares of Common Stock or have shares of stock
withheld from the exercise or Vested portion of the Award, provided the shares
tendered or withheld have an aggregate Fair Market Value sufficient to satisfy
in whole or in part the applicable withholding taxes.. Other payment methods set
forth in Section 2.4 may also be utilized to satisfy any applicable withholding
requirements if the Corporation approves such form of payment and to the extent
provided in the Participant's Agreement. The Corporation may not withhold more
shares than are necessary to meet tax withholding obligations owed by
Participant.




15

--------------------------------------------------------------------------------




        (b)   Notwithstanding the foregoing, a Participant may not use shares of
Common Stock to satisfy the withholding requirements to the extent that
(i) there is a substantial likelihood that the use of such form of payment or
the timing of such form of payment would subject the Participant to a
substantial risk of liability under Section 16 of the Exchange Act; (ii) such
withholding would constitute a violation of the provisions of any law or
regulation (including the Sarbanes-Oxley Act of 2002); (iii) there is a
substantial likelihood that the use of such form of payment would result in
adverse accounting treatment to the Corporation under generally accepted
accounting principles; or (iv) the Corporation does not approve such form of
payment and does not provide such payment option in the Participant's Agreement.
        11.6    Termination and Amendment.    
        (a)   The Board may terminate the Plan, or the granting of Awards under
the Plan, at any time.
        (b)   The Board may amend or modify the Plan at any time and from time
to time, and the Committee may amend or modify the terms of an outstanding
Agreement at any time and from time to time, but no amendment or modification,
without the approval of the shareholders of the Corporation, shall
(i) materially increase the benefits accruing to Participants under the Plan;
(ii) increase the amount of Common Stock for which Awards may be made under the
Plan, except as permitted under Sections 1.7 and Section 10.1; or (iii) change
the provisions relating to the eligibility of individuals to whom Awards may be
made under the Plan. In addition, if the Corporation's Common Stock is listed on
a Stock Exchange, the Board may not amend the Plan in a manner requiring
approval of the shareholders of the Corporation under the rules of the Stock
Exchange without obtaining the approval of the shareholders.
        (c)   No amendment, modification, or termination of the Plan or an
outstanding Agreement shall in any manner materially and adversely affect any
then outstanding Award under the Plan without the consent of the Participant
holding such Award, except as set forth in any Agreement relating to the Award,
as set forth in Sections 10.2 or 11.9, or to bring the Plan and/or an Award into
compliance with the requirements of Code Section 409A or to qualify for an
exemption under Code Section 409A.
        11.7    Code Section 409A.    It is intended that Awards granted under
the Plan shall be exempt from or in compliance with Code Section 409A, and the
provisions of the Plan and all Agreements are to be construed accordingly. The
Board reserves the right to amend the terms of the Plan and the Committee
reserves the right to amend any outstanding Agreement if necessary either to
exempt such Award from Code Section 409A or comply with the requirements of Code
Section 409A, as applicable. However, unless otherwise specified herein or in a
Participant's Agreement, in no event shall the Corporation or a Subsidiary be
responsible for any tax or penalty under Code Section 409A owed by a Participant
or beneficiary with regard to an Award payment. Notwithstanding anything in the
Plan to the contrary, all or part of an Award payment to a Participant who is
determined to constitute a "specified employee" (as defined in Code Section 409A
and regulations thereunder) at the time of separation from service, shall be
delayed (if then required) under Code Section 409A, and paid in an aggregated
lump sum on the first business day following the date that is six months after
the date of the Participant's separation from service, or the date of the
Participant's death, if earlier; any remaining payments shall be paid on their
regularly scheduled payment dates. For purposes of the Plan and any Agreement,
the terms "separation from service" or "termination of employment" (or
variations thereof) shall be synonymous with the meaning given to the term
"separation from service" as defined in Code Section 409A and regulations
thereunder.
        11.8    Effect on Employment or Services.    Neither the adoption of the
Plan nor the granting of any Award pursuant to the Plan shall be deemed to
create any right in any individual to be retained or continued in the employment
or services of the Corporation or a Subsidiary.
        11.9    Severability.    If any one or more of the provisions (or any
part thereof) of this Plan or of any Agreement issued hereunder, shall be held
to be invalid, illegal or unenforceable in any respect, such provision shall be
modified (without requiring the consent of any Participant) so as to make it
valid, legal and enforceable, and the




16

--------------------------------------------------------------------------------




validity, legality and enforceability of the remaining provisions (or any part
thereof) of the Plan or of any Agreement shall not in any way be affected or
impaired thereby. The Board may, without the consent of any Participant, and in
a manner determined necessary solely in the discretion of the Board, amend the
Plan and any outstanding Agreement as the Corporation deems necessary to ensure
the Plan and all Awards remain valid, legal or enforceable in all respects.
        11.10    Beneficiary Designation.    Except as otherwise designated in a
Participant's Agreement, and subject to local laws and procedures, each
Participant may file a written beneficiary designation with the Corporation
stating who is to receive any benefit under the Plan or any Agreement to which
the Participant is entitled in the event of such Participant's death before
receipt of any or all of a Plan benefit. Each designation shall revoke all prior
designations by the same Participant, be in a form prescribed by the
Corporation, and become effective only when filed by the Participant in writing
with the Corporation during the Participant's lifetime. If a Participant dies
without an effective beneficiary designation for a beneficiary who is living at
the time of the Participant's death, the Corporation shall pay any remaining
unpaid benefits to the Participant's legal representative.
        11.11    Unfunded Obligation.    A Participant shall have the status of
a general unsecured creditor of the Corporation. Any amounts payable to a
Participant pursuant to the Plan or any Agreement shall be unfunded and
unsecured obligations for all purposes. The Corporation shall not be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Corporation
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Corporation may make to fulfill its payment
obligations hereunder. Any investments or the creation or maintenance of any
trust or any Participant account shall not create or constitute a trust or
fiduciary relationship between the Board, the Committee or the Corporation on
the one hand, and any Participant on the other hand, or otherwise create any
Vested or beneficial interest in any Participant or the Participant's creditors
in any assets of the Corporation. A Participant shall have no claim against the
Corporation for any changes in the value of any assets which may be invested or
reinvested by the Corporation with respect to the Plan.
        11.12    Approval of Plan.    The Plan shall be subject to the approval
of the holders of at least a majority of the votes cast on a proposal to approve
the Plan at a duly held meeting of shareholders of the Corporation held within
12 months after adoption of the Plan by the Board. No Award granted under the
Plan may be exercised or paid in whole or in part unless the Plan has been
approved by the shareholders as provided herein. If not approved by shareholders
within such 12-month period, the Plan and any Awards granted under the Plan
shall be null and void, with no further force or effect.
        11.13    Governing Law; Limitation on Actions.    Except to the extent
governed by applicable federal law, the validity, interpretation, construction
and performance of the Plan and Agreements under the Plan, shall be governed by
the laws of the State of Delaware, without regard to its conflict of law rules.
Any legal action or proceeding with respect to this Plan, any Award or any
Agreement (including, but not limited to, claims brought by any shareholders of
the Corporation, any Participant, or any other person having an interest in the
Plan, any Agreement, or any Award) must be brought within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint, and may only be brought and determined in a
Delaware state or federal court.
DATE APPROVED BY BOARD OF DIRECTORS: April 8, 2020
DATE APPROVED BY STOCKHOLDERS: May 18, 2020




17